917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Basil F. GRAHAM, Plaintiff-Appellant,v.TRI-CHEM LIQUID EMBROIDERY RETAIL SALES, Defendant-Appellee,andArtex Arts Crafts Products, Defendant.
No. 90-3112.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1990.Decided Nov. 9, 1990.Rehearing Denied Dec. 4, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.  Richard L. Williams, District Judge.  (CA-86-6-W)
Basil F. Graham, appellant pro se.
James C. West, Jr., West & Jones, Clarksburg, W.Va., for appellees.
N.D.W.Va.
AFFIRMED.
Before MURNAGHAN and SPROUSE, Circuit Judges and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Basil F. Graham appeals from the district court's order granting defendant Tri-Chem, Inc.'s motion for judgment on the pleadings pursuant to Fed.R.Civ.P. 12(c).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Graham v. Tri-Chem Liquid Embroidery, CA-86-6-W (N.D.W.Va. July 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED